Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Jan 16, 2022, has been entered in the application. Claims 1, 2, 5-12 and 15-21 are pending, with claims 3, 4, 13 and 14 now being canceled.

Claim Objections
Claims 6, 17 and 20 are objected to because of the following informalities: 
In claim 6, line 21, it appears as though “controlled” should be –controller--;
In claim 17, at line 14, it appears as though “in a front body section” should be –in a front one of the first and second body sections”;
In claim 17, line 20, it appears as though “surrounds” should be –surround—(the subject of the phrase being the plural “layers”); 
In claim 17, line 20, it appears as though “supports” should be –support--;
In claim 17, line 21, it appears as though “protects” should be –protect--;
In claim 17, lines 23-24, it appears as though “the front and rear” should be –the first and second--;
In claim 20, line 3, it appears as though “the front and rear” should be –the first and second--
  Appropriate correction is required.

Allowable Subject Matter
Claims 1, 2, 5, 7-12, 15, 16, 18, 19 and 21 are allowed. Claims 6, 17 and 20 would appear to be allowable upon correction of the minor informalities set forth above.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered.  Applicant’s comments concerning the previous application of prior art, 

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims 6, 17 and 20 are objected to for minor informalities set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616